Notice: This opinion is subject to formal revision before publication in the Atlantic
and Maryland Reporters. Users are requested to notify the Clerk of the Court of
any formal errors so that corrections may be made before the bound volumes go
to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

No. 21-BG-198

IN RE BARRY N. FRANK
                                                           2019 DDN 194
An Administratively Suspended Member
of the Bar of the District of Columbia
Court of Appeals

Bar Registration. No. 371252

BEFORE: Glickman and McLeese, Associate Judges, and Fisher, Senior Judge.

                                   ORDER
                              (FILED – June 17, 2021)

       On consideration of the certified order from the state of New York accepting
respondent’s resignation from the practice of law while he was under disciplinary
investigation; this court’s April 15, 2021, order suspending respondent pending
resolution of this matter and directing him to show cause why the functional
reciprocal discipline of disbarment should not be imposed; the statement of
Disciplinary Counsel; and it appearing that respondent failed to file a response to
this court’s order to show cause or his D.C. Bar R. XI, §14(g) affidavit, it is

       ORDERED that Barry N. Frank is hereby disbarred from the practice of law
in the District of Columbia. See In re Sibley, 990 A.2d 483 (D.C. 2010); In re Fuller,
930 A.2d 194, 198 (D.C. 2007) (rebuttable presumption of identical reciprocal
discipline applies to all cases in which the respondent does not participate). It is

      FURTHER ORDERED that for purposes of reinstatement respondent’s
disbarment will not begin to run until such time as he files an affidavit that fully
complies with the requirements of D.C. Bar R. XI, § 14(g).


                                  PER CURIAM